Case 17-00372-jkf      Doc 22     Filed 02/20/19 Entered 02/20/19 20:50:26            Desc Main
                                  Document      Page 1 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
In re:                                  : Chapter 7
                                        :
WILTON ARMETALE, INC., A/K/A            : Case No. 16-16779-ref
WAPITA, INC.,                           :
                     Debtor.            :
__________________________________ :
DAVID A. EISENBERG, as Chapter 7        :
Trustee of WILTON ARMETALE, INC.        : Adversary No. 17-372
a/k/a WAPITA, INC,                      :
                            Plaintiff,  :
       v.                               :
                                        :
LEISAWITZ HELLER ABRAMOWITCH :
PHILLIPS, P.C. d/b/a THE LAW FIRM OF :
LEISAWITZ HELLER d/b/a LEISAWITZ :
HELLER, CHARLES J. PHILLIPS,            :
ESQUIRE AND EDEN R. BUCHER,             :
ESQUIRE,                                :
                            Defendants. :
___________________________________ :

                                 JOINT RULE 26(f) REPORT

       The parties, through their undersigned counsel, submit this joint report regarding the

parties’ discovery plan pursuant to Federal Rule of Civil Procedure 26(f) and this Court’s

January 20, 2019 order.

1.     The parties held their discovery conference pursuant to Federal Rule of Civil Procedure

26(f) on February 6, 2019 by telephone. Elizabeth Bailey, Esquire of Saltz Mongeluzzi Barrett

& Bendesky, P.C. participated on behalf of Plaintiff. Kathleen M. Carson, Esquire of Swartz

Campbell LLC participate on behalf of the Defendants.

2.     The parties discussed the subjects on which discovery may be necessary which included:

              Wilton Armetale’s relationship with North Mill Capital LLC;

              the sale of Wilton’s Mt. Joy real estate;
Case 17-00372-jkf        Doc 22     Filed 02/20/19 Entered 02/20/19 20:50:26              Desc Main
                                    Document      Page 2 of 5



                appraisals obtained for Wilton’s assets;

                the sale of Wilton’s inventory;

                the value of Wilton’s inventory at or around the time of its sale;

                the nature of any offers or bids received for Wilton’s inventory, including the

                 terms and conditions of the bids received;

                decisions to accept or reject any offer or bid for Wilton’s inventory;

                the decision to sell and sale of Wilton’s inventory to Gordon Brothers;

                Ivan Jeffery’s Participation Agreement in connection with North Mill’s loan to

                 Wilton Armetale; and

                the nature and extent of claimed harm to Wilton Armetale due to conduct by

                 defendants.

3.       The parties discussed and developed a discovery plan and pre-trial schedule as set forth

below, which differs from the schedule set forth in paragraph 5 of the Court’s January 20, 2019

order:

         Deadline for Motion to Amend Pleadings               June 14, 2019
         Discovery Deadline                                   July 15, 2019
         Plaintiff’s Expert Disclosures                       August 14, 2019
         Defendant’s Expert Disclosures                       September 13, 2019
         Rebuttal Expert Reports                              September 30, 2019
         Expert Depositions                                   October 21, 2019
         Fed. R. Civ. P. 26(a)(3) Disclosures                 November 8, 2019
         Dispositive Motions                                  November 8, 2019
         Objections to Fed. R. Civ. P. 26(a)(3) Disclosures   November 22, 2019
         Joint Pre-trial Statement                            December 20, 2019
         Motions in Limine                                    December 20, 2019

4.       The parties propose to move the date for motions to amend pleadings from same date on

which dispositive motions are filed to a date approximately one month prior to the close of

discovery.




                                                   2
Case 17-00372-jkf       Doc 22     Filed 02/20/19 Entered 02/20/19 20:50:26             Desc Main
                                   Document      Page 3 of 5



5.     The parties propose an additional approximately ninety days for discovery. The parties

believe that the additional time proposed for discovery is necessary for the parties to complete

discovery. The parties anticipate a period for written discovery in which the parties obtain

relevant documents and interrogatory responses from each other relevant to the parties’ claims

and contentions. In addition, third party document discovery likely will be necessary from North

Mill Capital, Vagabond House, Strategic Resources, Gordon Brothers and any other person or

entity identified as a potential bidder for the assets of Wilton Armetale. The parties also

anticipate taking the depositions of the depositions of at least the following individuals who have

information relevant to the claims alleged in the complaint:

       David Eisenberg, Chapter 7 Trustee for Wilton Armetale, Inc.
       Eden Bucher, Esquire, Leisawitz Heller
       Charles Phillips, Esquire, Leisawitz Heller
       Ivan Jeffery – former shareholder, officer and director of Wilton Armetale
       Ed Liebensperger – former officer of Wilton Armetale
       Representatives of North Mill Capital
       Representatives of Vagabond House
       Representatives of Gordon Brothers
       Representatives of other bidders for the assets of Wilton Armetale
       Mike Yayac, Strategic Resources
       Other representatives of Strategic Resources

The additional time for discovery which will enable the parties to complete their written

discovery, obtain documents from third parties, complete the depositions proposed above, as

well as the depositions of any other individuals with relevant information who are not yet known

but may be identified through discovery. The other deadlines included in the Court’s January 20,

2019 were reset to follow the proposed discovery deadline.

6.     The deadlines for expert reports were also staggered so that plaintiff’s expert reports were

produced first and, thereafter, defense expert reports and then rebuttal reports, if any. The parties

agree that, because this is a professional negligence claim, plaintiff’s production of his expert




                                                 3
Case 17-00372-jkf          Doc 22     Filed 02/20/19 Entered 02/20/19 20:50:26         Desc Main
                                      Document      Page 4 of 5



reports should precede the production of defense expert reports and that both parties should have

a brief period for the production of rebuttal expert reports and expert depositions.

7.      Plaintiff requests a two week extension to provide his initial disclosures. Defendants

have advised plaintiff's counsel they do not object to the requested extension. Defendants have

provided their initial disclosures.

8.      The parties are not aware of any issues regarding disclosure, discovery of reservation of

electronically stored information.

9.      No changes should be made in limitations on discovery imposed under the rules except

the number of interrogatories that a party may serve on another party is increased from twenty-

five (25) to fifty (50).

Respectfully submitted,



/s/ Elizabeth A. Bailey                               /s/Kathleen M. Carson
David L. Kwass, Esquire                               Jeffrey B. McCarron, Esquire
Elizabeth A. Bailey, Esquire                          Kathleen M. Carson, Esquire
Saltz Mongeluzzi Barrett & Bendesky, P.C.             Swartz Campbell LLC
52nd Fl.                                              28th Fl., Two Liberty Place
1650 Market Street                                    50 South 16th Street
Philadelphia, PA 19103                                Philadelphia, PA 19102
Attorneys for Plaintiff                               Attorneys for Defendants

Dated: February 20, 2019




                                                 4
Case 17-00372-jkf      Doc 22    Filed 02/20/19 Entered 02/20/19 20:50:26           Desc Main
                                 Document      Page 5 of 5



                                CERTIFICATE OF SERVICE

       Kathleen M. Carson certifies that she caused the foregoing Joint Rule 26(f) Report to be

served on counsel listed below by email on February 20, 2019 and via the Court’s ECF system.

David L. Kwass, Esquire
Elizabeth A. Bailey, Esquire
Saltz Mongeluzzi Barrett & Bendesky, P.C.
52nd Fl.
1650 Market Street
Philadelphia, PA 19103
dkwass@smbb.com
ebailey@smbb.com



                                            /s/Kathleen M. Carson
                                            Kathleen M. Carson




                                               5
